COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-056-CV



IN RE MICHAEL IRVIN	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that, without deciding whether the trial court’s sanctions order constitutes a clear abuse of discretion, relief should be denied because there is an adequate remedy by appeal.  Accordingly, relator’s petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL  A:  CAYCE, C.J.; DAUPHINOT and MCCOY, JJ. 



DELIVERED:  March 5, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.